Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 7-10 and 18-19.

Allowable Subject Matter
3.	Claims 1-6, 11-17 and 20 are allowed.
4.	Claims 1-6, 11-17 and 20 are renumbered.
	
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art Mishra et al. (Pub. No. US 2022/0100939) disclose a method of simulating device aging based on a digital waveform representative of a workload of an electronic device. The method includes applying an aging model to the segments to simulate the aging for the programmable device based on the workload, wherein the segments are a representation of the digital waveform. The method includes grouping contiguous sets of cycles into a plurality of segments, each set of cycles corresponding to a segment, wherein each segment has values for a combination of segment parameters that are unique from each of the other segments and a start point that is separated from a start point of an adjacent segment by a pre-defined distance criterion but fails to anticipates or render obvious a signal detection and monitoring method, the method including the steps of: determining a lowest point of said periodic signal segment; determining a difference feature between said first point of said periodic signal segment and said second point of said additional periodic signal segment; determining a relative minimum angle between said first point of said periodic signal segment and said second point of said additional periodic signal segment; and analyzing said lowest point with respect to said difference feature and said relative minimum angle; and normalizing, by said processor in response to results of said first locating and said second locating, said periodic signal, in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 12 is allowed because the closest prior art Mishra et al. (Pub. No. US 2022/0100939) disclose a method of simulating device aging based on a digital waveform representative of a workload of an electronic device. The method includes applying an aging model to the segments to simulate the aging for the programmable device based on the workload, wherein the segments are a representation of the digital waveform. The method includes grouping contiguous sets of cycles into a plurality of segments, each set of cycles corresponding to a segment, wherein each segment has values for a combination of segment parameters that are unique from each of the other segments and a start point that is separated from a start point of an adjacent segment by a pre-defined distance criterion but fails to anticipates or render obvious a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a hardware device implements a signal detection and monitoring method, the method including the steps of: determining a lowest point of said periodic signal segment; determining a difference feature between said first point of said periodic signal segment and said second point of said additional periodic signal segment; determining a relative minimum angle between said first point of said periodic signal segment and said second point of said additional periodic signal segment; and analyzing said lowest point with respect to said difference feature and said relative minimum angle; and normalizing, by said processor in response to results of said first locating and said second locating, said periodic signal, in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 20 is allowed because the closest prior art Mishra et al. (Pub. No. US 2022/0100939) disclose a method of simulating device aging based on a digital waveform representative of a workload of an electronic device. The method includes applying an aging model to the segments to simulate the aging for the programmable device based on the workload, wherein the segments are a representation of the digital waveform. The method includes grouping contiguous sets of cycles into a plurality of segments, each set of cycles corresponding to a segment, wherein each segment has values for a combination of segment parameters that are unique from each of the other segments and a start point that is separated from a start point of an adjacent segment by a pre-defined distance criterion but fails to anticipates or render obvious a hardware device comprising a processor coupled to a computer- readable memory unit, said memory unit comprising instructions that when executed by the processor implements a signal detection and monitoring method, the method including the steps of: determining a lowest point of said periodic signal segment; determining a difference feature between said first point of said periodic signal segment and said second point of said additional periodic signal segment; determining a relative minimum angle between said first point of said periodic signal segment and said second point of said additional periodic signal segment; and analyzing said lowest point with respect to said difference feature and said relative minimum angle; and normalizing, by said processor in response to results of said first locating and said second locating, said periodic signal, in combination with the rest of the claim limitations as claimed and defined by the applicant.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857